EXHIBIT 10O


                                                    
Grant #
[Name]


COGNEX CORPORATION


STOCK OPTION AGREEMENT (NON-QUALIFIED)
UNDER 2001 GENERAL STOCK OPTION PLAN
As Amended and Restated


AGREEMENT entered into as of _________________, by and between COGNEX
CORPORATION, a Massachusetts corporation (the "Company") and the undersigned
employee of the Company or one of its subsidiaries (the "Optionee").




Recitals:


1.
The Company desires to afford the Optionee an opportunity to purchase shares of
its common stock ($0.002 par value) ("Shares") to carry out the purposes of the
Cognex Corporation 2001 General Stock Option Plan, As Amended and Restated (the
"Plan").



2.
Section 5 of the Plan provides that each option is to be evidenced by an option
agreement, setting forth the terms and conditions of the option.





ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:




1.    Grant of Option


The Company hereby grants to the Optionee a non-qualified stock option (the
"Option") to purchase all or any part of an aggregate of ___________ Shares on
the terms and conditions hereinafter set forth, and the terms and conditions set
forth in the Plan.




2.    Purchase Price


The purchase price ("Purchase Price") for the Shares covered by the Option shall
be ___________________.




3.    Time and Manner of Exercise of Option


3.1
The Option shall not be exercisable prior to _________________. Thereafter, the
Option shall only be exercisable, in the amounts and on or after the vesting
dates as follows:





On or After
Shares Becoming Available for Exercise
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





STOCK OPTION AGREEMENT (NON-QUALIFIED)                    PAGE 2




Notwithstanding the foregoing, the Option shall not be exercisable until such
time that the Optionee and the Company have duly executed all of the agreements
required at the time of grant of the Option by the Company for full-time
employment by the Company, including, but not limited to, the Company's
Employee, Invention, Non-Disclosure and Non-Competition Agreement.


[For Senior Vice President of Finance: In the event of a corporate transaction,
including a merger or reorganization, whereby the holders of the outstanding
shares of common stock of the Corporation before the transaction fail to have a
beneficial interest of 51 percent or more of the shares of outstanding common
stock of the Corporation or its successor (or its ultimate parent) after the
consummation of the transaction, all your outstanding options to acquire shares
of common stock of the Corporation shall become vested and fully exercisable
immediately prior to the consummation of the transaction.]


3.2
To the extent that the right to exercise the Option has accrued and is in
effect, the Option may be exercised in full at one time or in part from time to
time, by giving written notice, signed by the person or persons exercising the
Option, to the Company, stating the number of Shares with respect to which the
Option is being exercised, accompanied by payment in full of the Purchase Price
for such Shares, which payment may, at the Optionee’s request and in the
Company's sole discretion, be in whole or in part in shares of the common stock
of the Company already owned by the person or persons exercising the Option,
valued at fair market value. If such stock is traded on the NASDAQ Global Select
Market System, the price shall be the last reported sale price of the stock
reported by NASDAQ on such date or if no stock is traded on such date the next
preceding date on which stock was traded. The Option may also be exercised by
means of a broker-assisted cashless exercise method contemplated by Section 7(a)
of the Plan.



3.3
The Company shall at all times during the term of the Option reserve and keep
available such number of shares of its common stock as will be sufficient to
satisfy the requirements of the Option, shall pay all original issue and
transfer taxes with respect to the issue and transfer of Shares pursuant hereto,
and all other fees and expenses necessarily incurred by the Company in
connection therewith. The holder of this Option shall not have any of the rights
of a stockholder of the Company in respect of the Shares until one or more
certificates for such Shares shall be delivered to him upon the due exercise of
the Option.



3.4
Optionee agrees that he/she will not claim, now or at any time in the future,
whether during Optionee’s employment with the Company or after such employment
has terminated (either voluntarily or involuntarily and whether with or without
cause), that Optionee should be entitled to exercise any of the then remaining
unvested shares prior to the vesting dates for any reason, including, but not
limited to, any claim for services, contributions or efforts made by Optionee on
behalf of Cognex during his/her employment with Cognex.





4.    Term of Option


4.1
The Option shall terminate on _______________, but shall be subject to earlier
termination as hereinafter provided.



4.2
In the event that the Optionee ceases to be employed with the Company (or one of
its subsidiaries) (whether voluntary or involuntary and whether with or without
cause), the Option may be exercised, only to the extent then exercisable under
Section 3.1 within seven (7) business days after the date on which the Optionee
ceased his or her such employment with the Company unless termination (a) was by
the Company for

 








--------------------------------------------------------------------------------







STOCK OPTION AGREEMENT (NON-QUALIFIED)                    PAGE 3




cause or was by the Optionee in breach of an employment contract, in any of
which cases the Option shall terminate immediately at the time the Optionee
ceases his or her employment with the Company and shall not be exercisable, (b)
was because the Optionee has become permanently disabled (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended), or (c) was
by reason of the death of the Optionee. In the case of disability, the Option
may be exercised, to the extent then exercisable under Section 3.1, at any time
within twelve (12) months after the date of termination of his or her such
employment with the Company, but in any event prior to the expiration of ten
(10) years from the date hereof.


4.3
In the event of the death of the Optionee, the Option may be exercised, to the
extent the Optionee was entitled to do so on the date of his or her death under
the provisions of Section 3.1 by the estate of the Optionee or by any person or
persons who acquire the right to exercise the Option by bequest or inheritance
or otherwise by reason of the death of the Optionee. In such circumstances, the
Option may be exercised at any time within twelve (12) months after the date of
death of the Optionee, but in any event prior to the expiration of ten (10)
years from the date hereof.





5.    Transferability of Options


The right of the Optionee to exercise the Option shall not be assignable or
transferable by the Optionee otherwise than by will or the laws of descent and
distribution, and the Option may be exercised during the lifetime of the
Optionee only by him, except that the Optionee may transfer the Option pursuant
to a divorce decree or other domestic relations order as defined in the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended (or
the rules thereunder). The Option shall be null and void and without effect upon
any attempted assignment or transfer, except as hereinabove provided, including
without limitation, any purported assignment, whether voluntary or by operation
of law, pledge, hypothecation or other disposition contrary to the provisions
hereof, or other disposition, attachment, trustee process or similar process,
whether legal or equitable, upon the Option.




6.    Severability


Each provision of this Agreement shall be treated as a separate and independent
clause, and the unenforceability of any one clause shall in no way impair the
enforceability of any of the other clauses herein. In the event that any
provision hereof or any obligation or grant, or rights by the undersigned
hereunder is found invalid or unenforceable pursuant to judicial decree or
decision, any such provision, obligation, or grant of right shall be deemed and
construed to extend only to the maximum permitted by law, and the remainder of
this Agreement shall remain valid and enforceable according to its terms.




7.    Withholding Taxes


Whenever Shares are to be issued upon exercise of this Option, the Company shall
have the right to require the Optionee to remit to the Company an amount
sufficient to satisfy all Federal, state and local withholding tax requirements
prior to the delivery of any certificate or certificates for such Shares.








--------------------------------------------------------------------------------




STOCK OPTION AGREEMENT (NON-QUALIFIED)                    PAGE 4




8.    No Special Rights


Nothing contained in the Plan or in this Agreement shall be construed or deemed
by any person under any circumstances to bind the Company to continue the
affiliation of the Optionee as an employee with the Company for the period
within which this Option may be exercised. The Optionee acknowledges the he/she
is an employee “at will” and that Company provides no guarantee or assurance of
the Optionee’s employment with Company prior to or after the vesting dates
contained in Section 3 above.




9.    Non-Competition


The Optionee reaffirms his/her promise to be bound by the non-competition
provision as stated in the Employee Invention, Non-Disclosure and
Non-Competition Agreement entered into between the Optionee and the Company,
(the “Employment Agreement”). The Optionee agrees that the granting of this
Option and any pre-tax gains realized by the Optionee pursuant to the exercise
of this Option (along with other good and valuable consideration including, but
not limited to employment by the Company, salary and other Company-provided
benefits) are additional and sufficient consideration for the Optionee’s
performance of his/her non-competition obligations as stated in the Optionee’s
Employment Agreement. Optionee agrees that if he or she breaches the
non-competition obligations of Optionee’s Employment Agreement then he or she
shall pay damages to the Company, including, but not limited to an amount equal
to the sum of: (a) the total of all pre-tax gains realized by Optionee as a
result of the exercise of any portion of the Option and (b) the total of all
pre-tax gains realized by Optionee as a result of the sale of any shares
acquired by him/her through the exercise of any portion of the Option.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by Robert Willett, its CEO, and President
thereunto duly authorized, and the Optionee has hereunto set his hand and seal,
all as of the day and year first above written.


COGNEX CORPORATION


By:                        
CEO, President


                                                
Optionee
                            




